841 So.2d 584 (2003)
Daniel Alexander GARNETT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-1640.
District Court of Appeal of Florida, Second District.
March 28, 2003.
*585 James Marion Moorman, Public Defender, and Jean Marie Henne, Special Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Daniel Alexander Garnett appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. We affirm and address one of the claims asserted in the motion.
Garnett argues that the trial court erred in summarily denying his claim that he was entitled to credit for 162 days spent in jail in Ohio. Garnett did not allege that any error in jail credit is reviewable from the face of the record, and therefore, he did not present a facially sufficient rule 3.800(a) jail credit claim. Searight v. State, 795 So.2d 988 (Fla. 2d DCA 2001). We affirm the order denying Garnett's motion without prejudice to any right Garnett may have to file a facially sufficient motion pursuant to rule 3.800 or a timely, facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850 addressing this issue. Id.
Affirmed.
ALTENBERND, C.J., and COVINGTON, J., Concur.